Battle, J. The facts set out in the second count of the complaint are sufficient to constitute a cause of action. Akin v. Newell, 32 Ark. 605. The facts stated in the remainder of the complaint, in connection with the second count, do not show that plaintiff had no cause of action. The first count is defective in not explicitly showing that the prosecution complained of was without probable cause, and had terminated iu favor of the plaintiff. But this may be amended if the plaintiff may deem it advisable to do so. The judgment of the circuit court is reversed, and the cause is remanded, with directions to the court to overrule the demurrer.